UNITED STATES DlSTRlCT COURT
MlDDLE D|STRICT OF LOUlS|ANA

M|CHAEL JOHNSON

C|V|L ACT|ON

VE RSUS
18-6‘| 3-S DD-EWD

PACKAG|NG CORPORATION
OF AMER|CA, ET AL.
RUL|NG

The Court has carefully considered the )C’eti`ti'on,1 the l"Aot.ions,2 the record, the law
applicable to this action, the Oppositions3, and the Report and Recommeno‘ation‘* of
United States Magistrate Judge Erin Wi|der-Doornes dated February 27` 2019.

The Court hereby approves the Report and Recommendation of the l\/|agistrate
Judge and adopts it as the Court's opinion herein.

ACCORD|NGLY, the Motfon to Remand5 and the Moti'on to Amend5 are hereby
DENIED, and P|aintiff’s claims against Sne|grove are hereby D|S|V|lSSED VV|THOUT
PREJUDICE.

|T |S FURTHER ORDERED that this matter is hereby REFERRED to the
|V|agistrate Judge for a Scheduiing Conference.

Baton Rouge, Louisiana the £Xday of |V|arch, 2019.

SHELLY D. Dl , CH|EF DlSTR|CT JUDGE
NllDDLE D|ST lCT OF LOU|S|ANA

 

 

tRec. Doc. 1-11.

2 Rec. Docs, 3 and 4_

3 Rec. Docs. 21-3 and 21-4.
4 Rec. Doc` 20.

5 Rec. Doc. 4.

6 Rec. Doc. 3.

